Citation Nr: 1403519	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the U.S. Army from February 1974 to February 1977, with additional active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army National Guard from August 1977 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In April 2009, the Veteran presented testimony relevant to his appeal at a Board hearing held before a Veterans Law Judge (VLJ) at the local RO.  A transcript of the hearing is associated with the record.  In August 2009, the Board remanded the appeal for additional development. 

In March 2012 correspondence, the Veteran was advised that the VLJ who conducted his April 2009 hearing was no longer employed by the Board.  He was further advised that he may request another Board hearing or have the Board make a decision based on the current record without further hearing.  The Veteran responded later that month that he desired another Board hearing before a VLJ at his local RO.  Therefore, in April 2012, the Board remanded the appeal to afford the Veteran his requested hearing.  In August 2012, the Veteran presented further testimony before the undersigned VLJ.  A transcript of the hearing has been added to the claims file. 

Subsequent to the August 2012 hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  

In January 2013, the Board remanded the hearing loss issue on appeal to the Appeals Management Center (AMC) for additional development.  Also at that time, the Board remanded the issues of service connection for lumbosacral strain, posttraumatic spinal contusion, and ileo proctitis and inflammatory bowel disease.  Those issues were granted by the AMC in an August 2013 rating decision.  Thus, those claims have been resolved and are not in appellate status.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In August 2013, the Veteran submitted additional argument in support of his claim, along with copies of medical records already associated with the claims file; he did not submit a waiver of RO consideration.  Remand pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the evidence is essentially cumulative and duplicative of information already of record and considered by the RO.


FINDING OF FACT

The Veteran's current bilateral hearing loss is not due to his period of service, nor did it manifest to a compensable degree within one year following service discharge.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006).

In May 2004, September 2004, and February 2005 letters issued prior to the decision on appeal, VA notified the Veteran of the information and evidence needed to substantiate his claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  A September 2009 letter also informed the Veteran of how disability evaluations and effective dates are assigned.  Subsequent duty to assist letters were issued to the Veteran in 2011 and 2013.  The claim was readjudicated in the August 2013 supplemental statement of the case.  The Veteran has had the opportunity to submit additional argument and evidence.  Therefore, any content or timing error did not affect the essential fairness of the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis).

As to the duty to assist, VA obtained available service treatment records, post-service medical records, and the Veteran's statements.  The Veteran has not indicated there are any additional available records that VA should seek to obtain on his behalf.  VA has provided the Veteran with examinations in connection with his bilateral hearing loss claim on appeal, most recently in May 2010 and April 2013.  The medical opinions provided are collectively adequate for adjudicative purposes.  The examiners reviewed the claims file, discussed the pertinent evidence of record, and provided rationale for the ultimate conclusions.  

The Veteran has been afforded hearings before two VLJs in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked. 

Here, during the most recent August 2012 hearing, the VLJ noted what was needed to establish a claim for service connection, and the Veteran's representative asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  Moreover, the Veteran volunteered his treatment history and symptoms of hearing loss since service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Furthermore, the VLJ agreed to hold the record open to afford the Veteran an opportunity to submit additional evidence.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the VLJ hearing.  The hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case.

The Board also notes that actions requested in the prior remands have been undertaken.  The Veteran was asked to identify relevant treatment providers and a VA examination was conducted.  Potentially outstanding service treatment records were also requested, but formally determined to be unavailable.  The Veteran was provided notice of the unavailability of his service treatment records.  The case was readjudicated in a supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

For certain chronic disorders, including organic disease of the nervous system such as sensorineural hearing loss, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Following a review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.

Initially, the record establishes a current hearing loss disability, as VA examinations in March 2010 and April 2013 confirmed bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The record also supports in-service incurrence of noise exposure.  Specifically, service records show that the Veteran served as a parachutist while serving in the National Guard, and exhibited right ear hearing impairment for VA purposes and some degree of hearing loss in the left ear during a January 1979 National Guard service examination.  As the Veteran's account of in-service noise exposure is consistent with the circumstances of his service, the Board finds it credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As the current disability and in-service incurrence requirements are met, the remaining question is whether there is a link between the current hearing loss and the Veteran's service.  See Davidson, 581 F.3d 1313.

Here, the most probative medical evidence of record does not establish a direct connection between the currently diagnosed bilateral hearing loss and service, to include any noise exposure therein or hearing loss shown in January 1979.  The May 2010 and April 2013 VA examiner opined that the Veteran's hearing loss is less likely than not related to the claimed in-service injury, event, or illness.  The examiner acknowledged the Veteran's history of noise exposure in service, but found probative findings of normal hearing in the service records and post service.  

More specifically, in May 2010, the examiner noted the Veteran had hearing within normal limits during his August 1977 National Guard enlistment examination, and that a post-service March 2004 private audiogram showed four frequency average hearing sensitivity within normal limits.  He also noted that, according to literature, an individual may be exposed to hazardous noise levels and not have permanent damage.  He noted that the preponderance of evidence shows that there is no delayed onset of hearing loss, with reference to a study by the National Academy of Sciences.  As such, the examiner found that it is more likely that the Veteran's hearing loss is related to post-service etiologies, and less likely that his hearing loss is related to noise exposure while in service.  In an April 2013 opinion, the same VA examiner specifically addressed the January 1979 audiometric findings of hearing loss, explaining that such findings could have represented a transient conductive loss, a temporary threshold shift, equipment error, or examiner error, as testing prior and subsequent to January 1979 did not show right ear hearing loss.  Even with consideration of the January 1979 findings, the examiner's opinion remained that it is less likely as not that the Veteran's hearing loss is related to noise exposure in service.

The May 2010 and April 2013 VA opinions were supported by adequate rationale and were based on a review of treatment records, the Veteran's account of symptomatology and treatment, physical examination, current diagnoses, as well as medical expertise.  The examiner further supported his conclusions with reference to medical literature.  Accordingly, the Board affords those opinions significant probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The April 2013 opinion, which accounted for the January 1979 audiometric findings, is also consistent with audiometric testing during numerous National Guard service examinations both prior and subsequent to January 1979, and including as recently as February 1999, which generally showed bilateral hearing acuity within normal limits.  Significantly, there is no contrary medical evidence of record.

The Board acknowledges that the VA examiner, in formulating his April 2013 nexus opinion, relied on the February 2005 VA examination audiological findings that have been challenged by the Veteran as not being his own.  However, the Board finds that such reliance does not render inadequate the portion of the opinion regarding the significance of the January 1979 audiometric findings, which was based on findings in the service records.  As such, the April 2013 VA opinion is probative to the extent that it accounts for the January 1979 audiometric findings.  The Board also finds based on the VA examiner's May 2010 determination that the February 2005 VA examination audiological findings were consistent with March 2004 private audiological findings, that those findings are attributable to and reflect accurate measurements of the Veteran.  

Additionally, to the extent that the Veteran claims that the May 2010 VA nexus opinion is inadequate because the opinion was allegedly offered by an individual other than the one who conducted the audiometric examination of the Veteran, the Board finds this is without merit.  The record shows that the May 2010 VA opinion was offered by a VA audiologist based on a review of the record and the audiometry examination results, and the Veteran has not presented any evidence or argument as to why that particular audiologist is not competent to render an etiological opinion.  The Board notes that VA medical examiners are presumed competent in the absence of clear evidence to the contrary   See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Nor has he submitted evidence to support his assertions that the VA examiner who provided the May 2010 and April 2013 opinions is biased against him.  Absent evidence to the contrary or evidence to support the assertions of bias, the Board finds the May 2010 VA opinion competent and probative.

The Board further acknowledges that the Veteran has asserted in written statements that his current bilateral hearing loss is related to service.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, a diagnosis of a hearing loss disability for VA purposes and the etiology of the same, fall outside the realm of common knowledge of a lay person.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In this regard, while the Veteran can competently report the onset and symptoms of hearing loss, any actual diagnosis of a hearing disability for VA purposes requires objective testing to diagnose, and can have many causes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).   

Finally, to the extent that the Veteran asserts that his bilateral hearing loss has been recurring since service, the Board finds the Veteran's assertions not credible.  The Veteran denied hearing problems on various National Guard service examinations (see, e.g., Reports of Medical History dated June 1979 and March 1992) and, upon presenting for initial private audiological evaluation in May 2003, the Veteran expressly denied a previous history of hearing loss.  The Board finds it likely that had the Veteran a history of hearing loss, he would have reported it upon presenting for initial treatment for hearing problems in May 2003.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  As the May 2003 report was made in furtherance of treatment and prior to the Veteran's initial connection claim for service connection, it is accorded significant probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Given the foregoing, the Board accords no probative weight to the Veteran's lay statements offered regarding the course of his hearing loss symptoms. 

In summary, there is no competent medical opinion relating the Veteran's current bilateral hearing loss to his period of active service, and the preponderance of the evidence is against service connection for a bilateral hearing loss.  As such, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


